DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-20 as filed 10/23/2019, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims priority to PRO 62/749,431, filed 10/23/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recite the limitation "the third person" in lines 8 and 9, respectively.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, independent claims 1 and 11, along with their respective dependent claims 2-10 and 12-20 are rejected as being indefinite. 
Dependent Claims 10 and 20 each recite the limitation “a third person,” line 2, respectively. It is unclear as to whether the recitation of “a third person” in line 2 is the same or different “third person” as the limitation recited in independent claims 1 and 11, as discussed above. Accordingly, dependent claims 10 and 20 are respectively rejected as being indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1-10 are drawn to a method for collecting, analyzing, storing, and generating medical record data, which is within the four statutory categories (i.e. method).
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites: […] saving an initial state of an electronic medical record (EMR) of a first person; saving a final state of the EMR of the first person after the EMR of the first person has been modified based on speech of the first person and speech of a second person; identifying differences between the initial state of the EMR of the third person and the final state of the EMR of the third person; and applying a […] module to: a transcript of the speech of the first person and the speech of the second person; and the differences between the initial state of the EMR of the first person and the final state of 15the EMR of the first person, to generate a mapping between: the transcript of the speech of the first person and the speech of the second person; and the differences between the initial state of the EMR and the final state of the EMR.
The limitations of collecting, analyzing, storing, and generating medical record data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one computer processor executing computer program instructions tangibly stored on at least one non-transitory computer-readable medium,” “a transcription job routing engine,” and “a machine learning module,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one computer processor executing computer program instructions tangibly stored on at least one non-transitory computer-readable medium,” “a transcription job routing engine,” and “a machine learning module,” language, collecting and storing an initial state and final state of a medical record modified by speech of a first and second person, analyzing the initial and final states of the medical record to identify difference, and applying a model to analyze the transcript of speech and the differences between the initial and final states of the medical record to generate a mapping between the transcript and the differences between the initial and final states of the medical record in the context of this claim encompasses the user manually collecting, analyzing, storing, and generating medical record data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using reciting “at least one computer processor executing computer program instructions tangibly stored on at least one non-transitory computer-readable medium,” “a transcription job routing engine,” and “a machine learning module,” to perform the collecting, analyzing, storing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor and non-transitory memory as they relate to general purpose computer components, and a machine learning module that may use any of a variety of supervised machine learning techniques (Application Specification [0031], [0049])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using reciting “at least one computer processor executing computer program instructions tangibly stored on at least one non-transitory computer-readable medium,” “a transcription job routing engine,” and “a machine learning module,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor and non-transitory memory as they relate to general purpose computer components, and a machine learning module that may use any of a variety of supervised machine learning techniques (Application Specification [0031], [0049])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-10 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the medical record data is and how it is collected and analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, storing, and generating medical record data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.

Claims 11-20 are drawn to a system for collecting, analyzing, storing, and generating medical record data, which is within the four statutory categories (i.e. machine).
Independent Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recites: […] saving an initial state of an electronic medical record (EMR) of a first person; saving a final state of the EMR of the first person after the EMR of the first 10person has been modified based on speech of the first person and speech of a second person; identifying differences between the initial state of the EMR of the third person and the final state of the EMR of the third person; and applying a […] module to:a transcript of the speech of the 15first person and the speech of the second person; and the differences between the initial state of the EMR of the first person and the final state of the EMR of the first person, to generate a mapping between: the transcript of the speech of the first person and the speech of the second person; and the differences between the initial state of the EMR and the final state of the 20EMR.
The limitations of collecting, analyzing, storing, and generating medical record data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one non-transitory computer-readable medium having computer program instructions stored thereon for causing at least one computer processor to perform,” “a transcription job routing engine,” and “a machine learning module,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one computer processor executing computer program instructions tangibly stored on at least one non-transitory computer-readable medium,” “a transcription job routing engine,” and “a machine learning module,” language, collecting and storing an initial state and final state of a medical record modified by speech of a first and second person, analyzing the initial and final states of the medical record to identify difference, and applying a model to analyze the transcript of speech and the differences between the initial and final states of the medical record to generate a mapping between the transcript and the differences between the initial and final states of the medical record in the context of this claim encompasses the user manually collecting, analyzing, storing, and generating medical record data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using reciting “at least one non-transitory computer-readable medium having computer program instructions stored thereon for causing at least one computer processor to perform,” “a transcription job routing engine,” and “a machine learning module,” to perform the collecting, analyzing, storing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor and non-transitory memory as they relate to general purpose computer components, and a machine learning module that may use any of a variety of supervised machine learning techniques (Application Specification [0031], [0049])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using reciting “at least one non-transitory computer-readable medium having computer program instructions stored thereon for causing at least one computer processor to perform,” “a transcription job routing engine,” and “a machine learning module,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor and non-transitory memory as they relate to general purpose computer components, and a machine learning module that may use any of a variety of supervised machine learning techniques (Application Specification [0031], [0049])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 12-20 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the medical record data is and how it is collected and analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, storing, and generating medical record data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-12, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2013/0138457 A1 (hereinafter “Ragusa”).
RE: Claim 1 Ragusa teaches the claimed: 
1. A method performed by at least one computer processor executing computer program instructions tangibly stored on at least one non-transitory computer-readable medium, 5the method comprising, at a transcription job routing engine ((Ragusa, [0018]) (non-transitory medium with processor executable instructions with program modules are the like initially reside3 to a processor for execution)):
(A) saving an initial state of an electronic medical record (EMR) of a first person ((Ragusa, [0039], [0056]) (the system may typically as a preliminary step obtain, collect, or generate data as needed to provide a patient profile; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated)); 
(B) saving a final state of the EMR of the first person after the EMR of the first person has been modified based on speech of the first person and speech of a second person ((Ragusa, [0054], [0056]) (each diagnosis-specific section that has pre-filled data may be displayed as bolded and underlined relative to those sections for which no data was fed into from the database/record, e.g., if a past disease was picked up in the audio record, the past/current medical history (PMH) would be bold, but if no medications were picked up in the audio record that section would not be bold, etc.; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated));   10
(C) identifying differences between the initial state of the EMR of the third person and the final state of the EMR of the third person ((Ragusa, [0053]) (the extracted terms, keywords, phrases, etc. may be mapped to components such as the findings, treatment plans, billing codes, etc. to further populate the comprehensive document skeleton)); and 
(D) applying a machine learning module to: (1) a transcript of the speech of the first person and the speech of the second person; and (2) the differences between the initial state of the EMR of the first person and the final state of 15the EMR of the first person, to generate a mapping between: (a) the transcript of the speech of the first person and the speech of the second person; and (b) the differences between the initial state of the EMR and the final state of the EMR ((Ragusa, [0044], [0053]) (the value or relevance of a particular phrase may be weighted according to particular conditions associated with the patient or encounter, such weighting applied according to rules-based algorithms or machine learning engines executed by the system; the extracted terms, keywords, phrases, etc. may be mapped to components such as the findings, treatment plans, recommendation codes, etc. to further populate the comprehensive document skeleton)).
RE: Claim 2 Ragusa teaches the claimed: 
202. The method of claim 1, further comprising, before (B): (E) capturing the speech of the first person and the speech of a second person to produce at least one audio signal representing the speech of the first person and the speech of the second person; and (F) applying automatic speech recognition to the at least one audio signal to 25produce the transcript of the speech of the first person and the speech of the second person ((Ragusa, [0009]) (collect voice signals during a patient-caregiver encounter, i.e. a first and second person, transforms the voice signals into audio data files, and uploads the audio data files; a speech recognition software module digitally transcribes the audio data file into text)).
RE: Claim 10 Ragusa teaches the claimed: 
10. The method of claim 1, further comprising: (E) saving an initial state of an electronic medical record (EMR) of a third person ((Ragusa, [0039], [0056]) (the system may typically as a preliminary step obtain, collect, or generate data as needed to provide a patient profile; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated));
(F) saving a final state of the EMR of the third person after the EMR of the third person has been modified based on speech of the third person and speech of a 25fourth person ((Ragusa, [0054], [0056]) (each diagnosis-specific section that has pre-filled data may be displayed as bolded and underlined relative to those sections for which no data was fed into from the database/record, e.g., if a past disease was picked up in the audio record, the past/current medical history (PMH) would be bold, but if no medications were picked up in the audio record that section would not be bold, etc.; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated));   
(G) identifying differences between the initial state of the EMR of the third person and the final state of the EMR of the third person ((Ragusa, [0053]) (the extracted terms, keywords, phrases, etc. may be mapped to components such as the findings, treatment plans, billing codes, etc. to further populate the comprehensive document skeleton)); and
(H) applying the machine learning module to:(1) the transcript of the speech of the first person and the speech of the 30second person; (2) the differences between the initial state of the EMR of the first person and the final state of the EMR of the first person; (3) the transcript of the speech of the third person and the speech of the fourth person;  - 18 -(4) the differences between the initial state of the EMR of the third person and the final state of the EMR of the third person; thereby generating a mapping between text and EMR state differences ((Ragusa, [0044], [0053]) (the value or relevance of a particular phrase may be weighted according to particular conditions associated with the patient or encounter, such weighting applied according to rules-based algorithms or machine learning engines executed by the system; the extracted terms, keywords, phrases, etc. may be mapped to components such as the findings, treatment plans, recommendation codes, etc. to further populate the comprehensive document skeleton)).
RE: Claim 11 Ragusa teaches the claimed:
11. A system comprising at least one non-transitory computer-readable medium having computer program instructions stored thereon for causing at least one computer processor to perform a method, the method comprising, at a transcription job routing engine ((Ragusa, [0018]) (non-transitory medium with processor executable instructions with program modules are the like initially reside3 to a processor for execution)):
(A) saving an initial state of an electronic medical record (EMR) of a first person ((Ragusa, [0039], [0056]) (the system may typically as a preliminary step obtain, collect, or generate data as needed to provide a patient profile; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated)); 
(B) saving a final state of the EMR of the first person after the EMR of the first 10person has been modified based on speech of the first person and speech of a second person ((Ragusa, [0054], [0056]) (each diagnosis-specific section that has pre-filled data may be displayed as bolded and underlined relative to those sections for which no data was fed into from the database/record, e.g., if a past disease was picked up in the audio record, the past/current medical history (PMH) would be bold, but if no medications were picked up in the audio record that section would not be bold, etc.; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated));   
(C) identifying differences between the initial state of the EMR of the third person and the final state of the EMR of the third person ((Ragusa, [0053]) (the extracted terms, keywords, phrases, etc. may be mapped to components such as the findings, treatment plans, billing codes, etc. to further populate the comprehensive document skeleton)); and 
(D) applying a machine learning module to: (1) a transcript of the speech of the 15first person and the speech of the second person; and (2) the differences between the initial state of the EMR of the first person and the final state of the EMR of the first person, to generate a mapping between: (a) the transcript of the speech of the first person and the speech of the second person; and (b) the differences between the initial state of the EMR and the final state of the 20EMR ((Ragusa, [0044], [0053]) (the value or relevance of a particular phrase may be weighted according to particular conditions associated with the patient or encounter, such weighting applied according to rules-based algorithms or machine learning engines executed by the system; the extracted terms, keywords, phrases, etc. may be mapped to components such as the findings, treatment plans, recommendation codes, etc. to further populate the comprehensive document skeleton)).
RE: Claim 12 Ragusa teaches the claimed: 
12. The system of claim 11, wherein the method further comprises, before (B): (E) capturing the speech of the first person and the speech of a second person to produce at least one audio signal representing the speech of the first person 25and the speech of the second person; and (F) applying automatic speech recognition to the at least one audio signal to produce the transcript of the speech of the first person and the speech of the second person ((Ragusa, [0009]) (collect voice signals during a patient-caregiver encounter, i.e. a first and second person, transforms the voice signals into audio data files, and uploads the audio data files; a speech recognition software module digitally transcribes the audio data file into text)).
RE: Claim 20 Ragusa teaches the claimed: 
20. The system of claim 11, wherein the method further comprises: (E) saving an initial state of an electronic medical record (EMR) of a third person ((Ragusa, [0039], [0056]) (the system may typically as a preliminary step obtain, collect, or generate data as needed to provide a patient profile; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated));
(F) saving a final state of the EMR of the third person after the EMR of the third 25person has been modified based on speech of the third person and speech of a fourth person ((Ragusa, [0054], [0056]) (each diagnosis-specific section that has pre-filled data may be displayed as bolded and underlined relative to those sections for which no data was fed into from the database/record, e.g., if a past disease was picked up in the audio record, the past/current medical history (PMH) would be bold, but if no medications were picked up in the audio record that section would not be bold, etc.; the server-based patient record can be passively and continuously or periodically stored, backed-up and updated));   
(G) identifying differences between the initial state of the EMR of the third person and the final state of the EMR of the third person ((Ragusa, [0053]) (the extracted terms, keywords, phrases, etc. may be mapped to components such as the findings, treatment plans, billing codes, etc. to further populate the comprehensive document skeleton)); and 
(H) applying the machine learning module to:  30(1) the transcript of the speech of the first person and the speech of the second person; (2) the differences between the initial state of the EMR of the first person and the final state of the EMR of the first person: (3) the transcript of the speech of the third person and the speech of the 35fourth person;  - 20 -(4) the differences between the initial state of the EMR of the third person and the final state of the EMR of the third person; thereby generating a mapping between text and EMR state differences ((Ragusa, [0044], [0053]) (the value or relevance of a particular phrase may be weighted according to particular conditions associated with the patient or encounter, such weighting applied according to rules-based algorithms or machine learning engines executed by the system; the extracted terms, keywords, phrases, etc. may be mapped to components such as the findings, treatment plans, recommendation codes, etc. to further populate the comprehensive document skeleton)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0138457 A1 (hereinafter “Ragusa”) in view of U.S. Patent Application Publication 2019/0318757 A1 (hereinafter “Chen et al.”)
RE: Claim 3 Ragusa teaches the claimed:
3. The method of claim 2.
Ragusa fails to explicitly teach, but Chen et al. teaches the claimed: 
further comprising, before (B): (G) identifying an identity of the first person;  30(H) identifying an identity of the second person; and wherein (F) comprises producing the transcript of the speech of the first person and the speech of the second person based on the identity of the first person, the identity of the second person, and the speech of the first person and the speech of the second person ((Chen et al., [0024]) (in some cases, a transcript can be generated in such a way that identifies which words were spoken by which speakers; in environments where users have privacy concerns, the identities of the speakers can be concealed in the transcript, e.g., as "speaker 1," "speaker 2." In environments where it is useful to know the identities of the speakers, the identities of the speakers can be included in the transcript, e.g., by name, employee number, or another user identifier; In some cases, speaker identification techniques can be applied to the speaker-specific speech signals obtained using the disclosed techniques. Speaker identification techniques can use voice profiles of individual speakers to identify the speaker of a given signal)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the speaker identification techniques to be including in a transcript as taught by Chen et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of providing a robust automated speech recognition system in more difficult scenarios with multiple speakers (Chen et al. at [0001]). 
RE: Claim 4 Ragusa and Chen et al. teaches the claimed: 
4. The method of claim 3, wherein (F) further comprises associating the identity of the first person with a first portion of the transcript and associating the identity of the second person with a second portion of the transcript ((Chen et al., [0024]) (in some cases, a transcript can be generated in such a way that identifies which words were spoken by which speakers; in environments where users have privacy concerns, the identities of the speakers can be concealed in the transcript, e.g., as "speaker 1," "speaker 2.”)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the speaker identification techniques to be including in a transcript as taught by Chen et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of providing a robust automated speech recognition system in more difficult scenarios with multiple speakers (Chen et al. at [0001]). 
RE: Claim 13 Ragusa teaches the claimed:
13. The system of claim 12.
Ragusa fails to explicitly teach, but Chen et al. teaches the claimed: 
wherein the method further comprises, before (B): (G) identifying an identity of the first person; (H) identifying an identity of the second person; and wherein (F) comprises producing the transcript of the speech of the first person and the speech of the second person based on the identity of the first person, the identity of the 35second person, and the speech of the first person and the speech of the second person ((Chen et al., [0024]) (in some cases, a transcript can be generated in such a way that identifies which words were spoken by which speakers; in environments where users have privacy concerns, the identities of the speakers can be concealed in the transcript, e.g., as "speaker 1," "speaker 2." In environments where it is useful to know the identities of the speakers, the identities of the speakers can be included in the transcript, e.g., by name, employee number, or another user identifier; In some cases, speaker identification techniques can be applied to the speaker-specific speech signals obtained using the disclosed techniques. Speaker identification techniques can use voice profiles of individual speakers to identify the speaker of a given signal)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the speaker identification techniques to be including in a transcript as taught by Chen et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of providing a robust automated speech recognition system in more difficult scenarios with multiple speakers (Chen et al. at [0001]). 
RE: Claim 14 Ragusa and Chen et al. teaches the claimed: 
14. The system of claim 13, wherein (F) further comprises associating the identity of the first person with a first portion of the transcript and associating the identity of the second person with a second portion of the transcript ((Chen et al., [0024]) (in some cases, a transcript can be generated in such a way that identifies which words were spoken by which speakers; in environments where users have privacy concerns, the identities of the speakers can be concealed in the transcript, e.g., as "speaker 1," "speaker 2.”)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the speaker identification techniques to be including in a transcript as taught by Chen et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of providing a robust automated speech recognition system in more difficult scenarios with multiple speakers (Chen et al. at [0001]). 
 Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0138457 A1 (hereinafter “Ragusa”) in view of U.S. Patent Application Publication 2017/0255689 A1 (hereinafter “Khatravath et al.”)
RE: Claim 5 Ragusa teaches the claimed:
5. The method of claim 1.
Ragusa fails to explicitly teach, but Khatravath et al. teaches the claimed:
wherein (A) comprises converting the initial state of the EMR into a text file ((Khatravath et al. [0045]) (the medical records and readings of health monitoring devices used by the person may be converted into a common text file format such as 'txt')).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the module for converting medical record into a common text file format as taught by Khatravath et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of converting data in various file formations into similar file formats before classifying the data into one or more predefined categories to reduce total run time by the classification module (Khatravath et al. at [0001]).  
RE: Claim 7 Ragusa teaches the claimed:
7. The method of claim 1.
Ragusa fails to explicitly teach, but Khatravath et al. teaches the claimed:
wherein (B) comprises converting the final state of the EMR of the first person into a text file ((Khatravath et al. [0045]) (the medical records and readings of health monitoring devices used by the person may be converted into a common text file format such as 'txt')).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the module for converting medical record into a common text file format as taught by Khatravath et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of converting data in various file formations into similar file formats before classifying the data into one or more predefined categories to reduce total run time by the classification module (Khatravath et al. at [0001]).   
RE: Claim 15 Ragusa teaches the claimed:
15. The system of claim 11.
Ragusa fails to explicitly teach, but Khatravath et al. teaches the claimed:
wherein (A) comprises converting the initial state of the EMR into a text file ((Khatravath et al. [0045]) (the medical records and readings of health monitoring devices used by the person may be converted into a common text file format such as 'txt')).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the module for converting medical record into a common text file format as taught by Khatravath et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of converting data in various file formations into similar file formats before classifying the data into one or more predefined categories to reduce total run time by the classification module (Khatravath et al. at [0001]).  
RE: Claim 17 Ragusa teaches the claimed:
17. The system of claim 11.
Ragusa fails to explicitly teach, but Khatravath et al. teaches the claimed:
wherein (B) comprises converting the final state of the EMR of the first person into a text file ((Khatravath et al. [0045]) (the medical records and readings of health monitoring devices used by the person may be converted into a common text file format such as 'txt')).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the module for converting medical record into a common text file format as taught by Khatravath et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of converting data in various file formations into similar file formats before classifying the data into one or more predefined categories to reduce total run time by the classification module (Khatravath et al. at [0001]).  
 Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0138457 A1 (hereinafter “Ragusa”) in view of U.S. Patent Application Publication 2019/0034591 A1 (hereinafter “Mossin et al.”).
RE: Claim 6 Ragusa teaches the claimed:
6. The method of claim 1.
Ragusa fails to explicitly teach, but Mossin et al. teaches the claimed:
wherein (A) comprises converting the initial state of the EMR of the first person into a list of discrete medical domain model instances ((Mossin et al., [0067], [0068]) (the input health record could be converted if necessary into the FHIR format by the converter)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the conversion of input health records into FHIR format as taught by Mossin et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of converting the raw electronic health records of various different electronic formats due to legacy electronic health record system currently in use (Mossin et al. at [0001]).  
RE: Claim 8 Ragusa teaches the claimed:
8. The method of claim 1.
Ragusa fails to explicitly teach, but Mossin et al. teaches the claimed:
wherein (B) comprises converting the final state of the 15EMR of the first person into a list of discrete medical domain model instances ((Mossin et al., [0067], [0068]) (the input health record could be converted if necessary into the FHIR format by the converter)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the conversion of input health records into FHIR format as taught by Mossin et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of converting the raw electronic health records of various different electronic formats due to legacy electronic health record system currently in use (Mossin et al. at [0001]).   
RE: Claim 16 Ragusa teaches the claimed:
16. The system of claim 11.
Ragusa fails to explicitly teach, but Mossin et al. teaches the claimed:
wherein (A) comprises converting the initial state of the 10EMR of the first person into a list of discrete medical domain model instances ((Mossin et al., [0067], [0068]) (the input health record could be converted if necessary into the FHIR format by the converter)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the conversion of input health records into FHIR format as taught by Mossin et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of converting the raw electronic health records of various different electronic formats due to legacy electronic health record system currently in use (Mossin et al. at [0001]).  
RE: Claim 18 Ragusa teaches the claimed:
18. The system of claim 11.
Ragusa fails to explicitly teach, but Mossin et al. teaches the claimed:
15wherein (B) comprises converting the final state of the EMR of the first person into a list of discrete medical domain model instances ((Mossin et al., [0067], [0068]) (the input health record could be converted if necessary into the FHIR format by the converter)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the conversion of input health records into FHIR format as taught by Mossin et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of converting the raw electronic health records of various different electronic formats due to legacy electronic health record system currently in use (Mossin et al. at [0001]).  
 Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0138457 A1 (hereinafter “Ragusa”) in view of U.S. Patent Application Publication 2018/0174043 A1 (hereinafter “Po et al.”)
RE: Claim 9 Ragusa teaches the claimed:
9. The method of claim 1.
Ragusa fails to explicitly teach, but Po et al. teaches the claimed:
wherein (C) comprises using non-linear alignment techniques to identify the differences between the initial state of the EMR of the first person and the final state of the EMR of the first person ((Po et al. [0042], [0082]) (note prediction model can include multi-layer non-linear models; determining a loss function that describes a difference between the output of the note prediction model and a second subset of the training data)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the application of non-linear modules to identify differences in medical data as taught by Po et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of increase accuracy in the auto-population of healthcare encounter visit notes (Po et al. at [0001]).  
RE: Claim 19 Ragusa teaches the claimed:
19. The system of claim 11.
Ragusa fails to explicitly teach, but Po et al. teaches the claimed:
wherein (C) comprises using non-linear alignment techniques to identify the differences between the initial state of the EMR of the first person 20and the final state of the EMR of the first person ((Po et al. [0042], [0082]) (note prediction model can include multi-layer non-linear models; determining a loss function that describes a difference between the output of the note prediction model and a second subset of the training data)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the application of non-linear modules to identify differences in medical data as taught by Po et al. within the method and system for a patient encounter documentation and analytics system as taught by Ragusa with the motivation of increase accuracy in the auto-population of healthcare encounter visit notes (Po et al. at [0001]).    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2019/0051415 A1 (hereinafter “Owen”) teaches an automated clinical documentation process including generating an encounter transcript from audio encounter information ([0072]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626